FILED
                             NOT FOR PUBLICATION                            AUG 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAMES ARTHUR BATTLE, Jr.,                        No. 12-35517

               Plaintiff - Appellant,            D.C. No. 3:10-cv-05410-RSM

  v.
                                                 MEMORANDUM *
ALAN BAALAER, in his individual,
personal and official capacity; OFFICER
JOSH VIVETT, in his individual, personal
and official capacity,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Western District of Washington
                    Ricardo S. Martinez, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       James Arthur Battle, Jr., appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging Fourth Amendment violations.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi v.

Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

       The district court properly granted summary judgment on Battle’s claims

alleging unlawful search and seizure because Battle failed to raise a genuine

dispute of material fact as to whether defendants lacked reasonable suspicion to

justify their actions or whether defendants’ actions implicated the Fourth

Amendment. See United States v. Washington, 490 F.3d 765, 769-70 (9th Cir.

2007) (discussing when an encounter with law enforcement implicates the Fourth

Amendment); Gallegos v. City of Los Angeles, 308 F.3d 987, 990 (9th Cir. 2002)

(“[T]he Fourth Amendment allows police to conduct a brief, investigatory search

or seizure, so long as they have a reasonable, articulable suspicion that justifies

their actions.”).

       The district court properly granted summary judgment on Battle’s claims

alleging unlawful arrest because Battle failed raise a genuine dispute of material

fact as to whether the officers lacked probable cause. See United States v. Lopez,

482 F.3d 1067, 1072 (9th Cir. 2007) (“Probable cause to arrest exists when officers

have knowledge or reasonably trustworthy information sufficient to lead a person

of reasonable caution to believe that an offense has been or is being committed by

the person being arrested.”).


                                           2                                     12-35517
      The district court properly granted summary judgment on Battle’s claims

alleging excessive force because Battle failed to raise a genuine dispute of material

fact as to whether defendants used any physical force against him. See Luchtel v.

Hagemann, 623 F.3d 975, 980 (9th Cir. 2010) (discussing the elements of

excessive force).

      Battle waived his right to appeal the denial of his various nondispositive

motions because he failed to file timely objections to the magistrate judge’s orders.

See Simpson v. Lear Astronics Corp., 77 F.3d 1170, 1174 (9th Cir. 1996) (“[A]

party who fails to file timely objections to a magistrate judge’s nondispositive

order with the district judge to whom the case is assigned forfeits its right to

appellate review of that order.”).

      Contrary to Battle’s contention, any error concerning failure to provide

Battle with contemporaneous notice of the requirements to defeat summary

judgment was harmless. See Labatad v. Corr. Corp. of Am., 714 F.3d 1155, 1159-

60 (9th Cir. 2013) (per curiam) (concluding that the district court’s failure to

provide contemporaneous Rand notice was harmless where the record, objectively

viewed, showed that the prisoner knew and understood the information in the Rand

notice).




                                           3                                       12-35517
      Battle’s contentions regarding the denial of his right to a jury trial and the

district court’s consideration of evidence are unpersuasive.

      Defendants’ motion to strike a portion of Battle’s reply brief is denied.

      AFFIRMED.




                                           4                                      12-35517